On Petition por a Rehearing.
Ross, J.
In a very earnest and forcible petition the appellant insists that the court erred in holding the third paragraph of the reply to be sufficient.
The first contention is that although the record does not show the written application to have been filed as a part of the second paragraph of the answer, it should nevertheless have been so considered, for the reason that, as counsel insist, it was in fact so filed, and if the record is not correct in that respect it was the fault of the clerk who made the transcript.
In support of this contention, the original answer has been certified to this court.
This court accepts and passes upon the record as certified by the clerk of the court below, and if it is incomplete or incorrect it is the fault of the parties to the rec-cord. It is their duty to see that the transcript of the record when it comes to this court is full, true and complete.
An instrument properly referred to and filed with a pleading as an exhibit may serve as such for several paragraphs, and it is not necessary that it be copied into each paragraph nor that a separate exhibit be filed with each; but it must be filed as an exhibit, and must be *277properly referred to in each paragraph to make it a part thereof. The record in this case contains no exhibit and the second paragraph of the answer does not properly refer to any.
Having passed upon the record as it came to us, we can not now permit it to be amended.
While the application, upon which the policy sued on was issued, is a part of the contract between the parties, it has been repeatedly held that in an action on the policy, to recover for a loss thereunder, it is not necessary to file with the complaint, a copy of such application. Continental Life Ins. Co. v. Kessler, 84 Ind. 310, and cases cited, and Penn Mutual Life Ins. Co. v. Wiler, 100 Ind. 92.
The application is the proposition of the insured, and the policy its acceptance by the insurer, and while it is not necessary, in an action on the policy, to make the application an exhibit to the complaint, if the insurer seeks by answer to show that certain conditions contained in the policy have been violated by the insured, the insured may reply a waiver of the condition by the insurer, either at the time of the issuing of the policy or subsequent thereto.
In the case of Pickel v. Phenix Ins. Co., 119 Ind. 291, which was an action on a policy to recover for a loss, the appellee answered that the policy was issued upon a written application in which the appellant represented “that there was only an encumbrance of $1,000 on the land,” upon which the house insured was situate, when in fact there was a mortgage thereon of $2,200, for which reason a forfeiture was asked.
In another paragraph, it was averred that the policy contained a condition that if the property insured should become mortgaged or encumbered during the existence of the policy, it should become void; that during the ex*278istence of the policy the insured had mortgaged it, etc. To this answer, however, a demurrer was sustained.
The insured replied that he had made a written application in which certain questions were unanswered, but that he had informed the agent of the company who wrote out the application that his property was encumbered for $2'200, but the agent said it was not necessary to make that statement; it was also alleged that the application had been altered after he signed it, etc.
The court, in passing upon the sufficiency of this reply, says: “An agent, authorized to take applications for insurance, should be deemed to be acting within the scope of his authority where he fills up the blank application of insurance; and if, by his fault or negligence, it contains a misstatement not authorized by the instructions of the party who signed it, the wrong should be imputed to the company, and not to the assured.”
In the reply under consideration, it is averred that the appellee directed the appellant’s agent what to insert in the application with reference to the privilege of encumbering the property insured, and the agent pretended'so to make the application, and .he represented to the appellee that with those facts in the application the company’s policy would permit him to encumber his property as he desired. The insured was a German, unable to read and write the English language, and, upon such representations of said agent, accepted the policy of insurance.
Under such a state of facts this court can not lend its aid to assist the appellant in furthering the fraud already practiced upon the appellee. But it is said the application does not contain'the statements alleged in the reply, and if it is not as it should have been it should first be reformed. If the application was made to speak falsely *279by the agent of the appellant, it is not necessary that it be reformed before the appellee sue on the policy.
Filed June 24,1893.
As Coffey, J., in Phenix Ins. Co. v. Stark, 120 Ind. 444, says: “It can not be successfully maintained that a party should be required to prosecute a suit to reform an instrument of writing which was not under his control and which he never executed.” See, also, Phenix Ins. Co. v. Allen, 109 Ind. 273.
If a clause or condition in an application for insurance is so inconsistent with a clause or condition in the policy issued thereon that both can not stand together, and especially if in the application is one upon which the issuing of the policy depends, it must of necessity control.
In this case, the appellant induced the appellee, if the facts alleged in the reply are true, to accept a policy containing a forfeiture clause which is inconsistent with the terms and conditions of the application, representing that the application was made out as he requested, and that, therefore, the policy granted him the privilege of incumbering his property. These representations, as shown by the reply, induced the appellee to cancel a policy of insurance which he then had in another company, and to take insurance, instead, in appellant’s company.
We think the reply sufficient as a reply to that answer, not considering, however, the sufficiency of the answer itself.
Petition overruled.
Gavin, O. J., and Rein hard, J., are of the opinion that the petition should be granted.